                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7       SANDRA WILLIAMS,                                  Case No. 15-cv-04494-BLF
                                   8                     Plaintiff,
                                                                                             ORDER GRANTING PLAINTIFF’S
                                   9               v.                                        MOTION FOR REVIEW OF
                                                                                             TAXATION OF COSTS AND TO
                                  10       COUNTY OF SANTA CLARA,                            DENY THE BILL OF COSTS
                                  11                     Defendant.                          [Re: ECF 220]
                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Plaintiff’s motion requesting the Court to review the amount of
                                  14   taxation of costs and to deny the bill of costs (“Motion”). Motion, ECF 220. Defendant opposes
                                  15   the Motion. Opp’n, ECF 221. The Court finds this matter appropriate for resolution without oral
                                  16   argument. See Civ. L.R. 7-1(b). Having considered the parties’ submissions and for the reasons
                                  17   stated below, the Court hereby GRANTS Plaintiff’s motion and DECLINES to award costs.
                                  18       I.   BACKGROUND
                                  19            Pro se plaintiff Sandra Williams (“Ms. Williams”) is a former employee of the County of
                                  20   Santa Clara (“the County”). Ms. Williams initiated this action against the County, Santa Clara
                                  21   Valley Medical Center, and three county employees, alleging wrongful conduct including
                                  22   discrimination based on sex, age, and race, and failure to promote. See Compl., ECF 1-1.
                                  23            On August 22, 2018, the Court granted in part and denied in part Defendants’ first motion
                                  24   for summary judgment. See ECF 119. Specifically, the Court determined that several disputed
                                  25   factual issues existed as to (i) Plaintiff’s racial discrimination claim under Title VII and the
                                  26   California Fair Employment and Housing Act1 (“FEHA”) arising out of the failure to promote;
                                  27

                                  28   1
                                           California Government Code § 12900 et seq.
                                   1   and (ii) Plaintiff’s claim of failure to prevent, investigate and remedy discrimination in violation of

                                   2   FEHA. See ECF 119 at 42. The Court granted Defendants’ motion for summary judgment as to

                                   3   all of Plaintiff’s other claims. Id. On November 5, 2018, the Court granted Defendants’ second

                                   4   motion for summary judgment to dismiss all defendants except the County. See ECF 188.

                                   5           A jury trial commenced on November 13, 2018. ECF 199. The County prevailed at trial,

                                   6   with the jury determining that Ms. Williams did not prove a FEHA or Title VII violation. See

                                   7   ECF 212. Judgment was entered in favor of the County and against Ms. Williams on November

                                   8   19, 2018. ECF 213. As the prevailing party, the County submitted a bill of costs totaling

                                   9   $22,132.44. ECF 214. The Clerk taxed costs in the amount of $6,034.40. ECF 219.

                                  10           In the instant motion, Ms. Williams objects to the bill of costs that was taxed against her.

                                  11   See generally Motion, ECF 220. She requests that the Court exercise its discretion under Federal

                                  12   Rule of Civil Procedure 54(d) and deny any costs to the County. Id. at 1, 4. The County opposes.
Northern District of California
 United States District Court




                                  13   See generally Opp’n, ECF 221.

                                  14    II.    LEGAL STANDARD
                                  15           Federal Rule of Civil Procedure 54(d)(1) provides in relevant part: “Unless a federal

                                  16   statute, these rules, or a court order provides otherwise, costs—other than attorney’s fees—should

                                  17   be allowed to the prevailing party.” Fed. R. Civ. P. 54(d)(1). “By its terms, the rule creates a

                                  18   presumption in favor of awarding costs to a prevailing party, but vests in the district court

                                  19   discretion to refuse to award costs.” Ass’n of Mexican Am. Educators v. California, 231 F.3d 572,

                                  20   591 (9th Cir.2000) (citing National Info. Servs., Inc. v. TRW, Inc., 51 F.3d 1470, 1471 (9th Cir.

                                  21   1995)). But the Court’s discretion is not unlimited; it must “specify reasons” for denying costs.

                                  22   Id. at 591–92 (citing Subscription Television, Inc. v. Southern Cal. Theater Owners Ass’n, 576

                                  23   F.2d 230, 234 (9th Cir. 1978)).

                                  24           The Ninth Circuit has recognized the following as appropriate reasons for denying costs:

                                  25   “(1) the substantial public importance of the case, (2) the closeness and difficulty of the issues in

                                  26   the case, (3) the chilling effect on future similar actions, (4) the plaintiff’s limited financial

                                  27   resources, and (5) the economic disparity between the parties.” Escriba v. Foster Poultry Farms,

                                  28   Inc., 743 F.3d 1236, 1247–48 (9th Cir. 2014). This list is “not an exhaustive list of good reasons
                                                                                           2
                                   1   for declining to award costs, but [serves as] a starting point for [the] analysis.” Id. at 1248

                                   2   (internal quotation marks omitted).

                                   3   III.     DISCUSSION
                                   4            There is no dispute that the County is the prevailing party pursuant to Federal Rule of Civil

                                   5   Procedure 54(d). Ms. Williams argues that her claims were of substantial public importance and

                                   6   not frivolous, and that imposing costs on her may chill future civil rights litigation. See id. at 1–2.

                                   7   Ms. Williams further argues that there is vast “economic disparity” between her and the County,

                                   8   and that she has “limited financial resources,” supporting a denial of costs. See id. at 3–4. On the

                                   9   other hand, the County contends the costs taxed are “modest” relative to Plaintiff’s annual income

                                  10   and that “the case was not complex, publicly important, or close.” See Opp’n at 1. The Court

                                  11   discusses in turn the five factors outlined in Escriba v. Foster Poultry Farms, Inc., 743 F.3d 1236,

                                  12   1247–48 (9th Cir. 2014).
Northern District of California
 United States District Court




                                  13            First, in determining whether to deny costs, courts in this district have explained that a case

                                  14   is considered to be of substantial importance “when the claims involved are subject to closer

                                  15   scrutiny or special interest by the court, or the issues raised in the litigation have ramifications

                                  16   beyond the parties and concerns immediately involved in the litigation.” Ayala v. Pac. Mar. Ass’n,

                                  17   2011 WL 6217298, at *3 (N.D. Cal. Dec. 14, 2011); Hunter v. City & Cty. of San Francisco,

                                  18   2013 WL 6088409, at *4 (N.D. Cal. Nov. 19, 2013). This case involved whether the County

                                  19   failed to promote Ms. Williams due to racial discrimination under Title VII and FEHA, and

                                  20   whether the County failed to prevent, investigate, and remedy discrimination in violation of

                                  21   FEHA. Ms. Williams’s claim that the County failed to prevent, investigate, and remedy

                                  22   discrimination in violation of FEHA raised important issues about the County’s general conduct in

                                  23   the workplace with “ramifications beyond the parties and concerns immediately involved in the

                                  24   litigation,” see Ayala, 2011 WL 6217298, at *3. Thus, this factor weighs in favor of denying

                                  25   costs.

                                  26            Second, with respect to the closeness and difficulty of the issues in the case, the Court

                                  27   agrees with Ms. Williams that her claims were not without merit. The Court denied summary

                                  28   judgment on two of Ms. Williams’s causes of action due to genuine disputes of material fact in the
                                                                                           3
                                   1   record. Each side presented conflicting witness testimony at trial, and the jury ultimately had to

                                   2   evaluate the evidence in coming to their determination in favor of the County. Accordingly, this

                                   3   factor also weighs in favor of denying costs.

                                   4          Third, the Court finds that awarding $6,034.40 in costs could have a chilling effect on

                                   5   similar civil rights actions in the future. The Ninth Circuit has held that it is an abuse of discretion

                                   6   to fail to consider this chilling effect on civil rights litigants when determining whether to tax

                                   7   costs. Stanley v. University of Southern California, 178 F.3d 1069, 1079–80 (9th Cir. 1999).

                                   8   Other courts in this district have held that a cost award of similar amounts may have a chilling

                                   9   effect on future civil rights litigation. See Moujaes v. San Francisco City & Cty., 2017 WL

                                  10   1540732, at *3–4 (N.D. Cal. Apr. 28, 2017) (declining to award costs in the amount of $3,517.25).

                                  11   The County argues that the costs taxed here are “modest,” see Opp’n at 3, however; “even modest

                                  12   costs can discourage potential plaintiffs who . . . earn low wages,” see Escriba, 743 F.3d at 1249.
Northern District of California
 United States District Court




                                  13   This factor therefore also weighs in favor of denying costs.

                                  14          Fourth, the Court has considered Ms. Williams’s financial resources compared to the

                                  15   $6,034.40 amount taxed by the Clerk. “Whether the financial resources in question are of a

                                  16   sufficient level to deny an award of costs can be inferred from the economic circumstances of the

                                  17   plaintiff.” Ayala, 2011 WL 6217298, at *2. Ms. Williams states that she currently receives a total

                                  18   “income of $6567 per month.” See Motion at 4. Ms. Williams further states that she is the sole

                                  19   provider for herself and her dependent child and that her monthly expenses at least equal her

                                  20   monthly income. See id. However, Ms. Williams has not shown that on the basis of her present

                                  21   financial resources she would be unable to pay the bill of costs, or that she would be made

                                  22   indigent by an award of costs. Thus, this factor weighs against denying costs. See Ayala, 2011

                                  23   WL 6217298, at *3.

                                  24          Fifth, as Ms. Williams argues, see Motion at 3, there is significant economic disparity

                                  25   between the parties. However, this factor is of limited significance where the losing party has the

                                  26   ability to pay and in this circumstance is on its own insufficient to overcome the presumption in

                                  27   favor of awarding costs. See Ayala, 2011 WL 6217298, at *2.

                                  28
                                                                                          4
                                   1      In conclusion, Ms. Williams has adequately rebutted the presumption in favor of awarding

                                   2   costs to the prevailing party. This is a case brought in good faith, with meritorious claims that

                                   3   involved issues of substantial public importance. Awarding the costs sought by the County in this

                                   4   case would discourage potential plaintiffs from bringing suit to enforce their civil rights.

                                   5   Although Ms. Williams has not shown a financial reason why costs should not be awarded, the

                                   6   combination of factors is a sufficient basis for denying costs. See Ayala, 2011 WL 6217298, at *5

                                   7   (denying award of costs due to similar combination of factors).

                                   8   IV.    ORDER
                                   9          For the foregoing reasons, Plaintiff’s request for the Court to exercise its discretion to deny

                                  10   costs is GRANTED. The Court DECLINES to award costs.

                                  11

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: March 25, 2019

                                  14                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
